Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00016-CV

                       REAL PROPERTY LOCATED AT 404 FULLER ST.,
                           KERRVILLE, KERR COUNTY, TEXAS,
                                       Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 16620A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 24, 2021

DISMISSED FOR LACK OF JURISDICTION

           On January 14, 2021, Peggy Butler filed a letter indicating her intent to appeal a judgment

of forfeiture in a civil forfeiture proceeding that was signed on September 11, 2017. On December

19, 2018, we issued a memorandum opinion and judgment affirming the trial court’s September

11, 2017 judgment. On January 25, 2019, we denied Butler’s motion for rehearing, and on October

9, 2019, we issued our mandate.

           This court’s plenary power in that appeal expired, and this court no longer has jurisdiction

to review the September 11, 2017 judgment. See TEX. R. APP. P. 19.1 (specifying the period of
                                                                                 04-21-00016-CV


plenary power); id. R. 19.3 (providing appellate court cannot vacate or modify judgment after

plenary power has expired). Moreover, Butler is not entitled to a second appeal from the trial

court’s judgment, and no independent appeal lies from the issuance of our mandate. Minnfee v.

Proyor, No. 01-12-00943-CV, 2013 WL 709254, at *1 (Tex. App.—Houston [1st Dist.] Feb. 26,

2013, no pet.) (mem. op.). Accordingly, we lack jurisdiction over this appeal. See TEX. R. APP.

P. 19.1, 19.3, 26.1.

       We therefore dismiss this appeal for want of jurisdiction.

                                                PER CURIAM




                                               -2-